Exhibit 10.1 Execution Copy AMENDED AND RESTATED SUPPLEMENTAL AGREEMENT This Agreement is made this 14th day of December, 2012. BETWEEN: TUCOWS.COM CO. (the “Borrower”) - and - TUCOWS (DELAWARE), INC. (“Delaware”) - and - TUCOWS INC. (“Tucows”) - and - BANK OF MONTREAL (the “Bank”) WHEREAS the Bank established certain credit facilities for the Borrower pursuant to the 2007 Term Sheet (as hereinafter defined); AND WHEREAS the Bank, the Borrower, Delaware, Tucows and certain Subsidiaries of the Borrower entered into the 2007 Supplemental Agreement (as hereinafter defined) in order to provide for certain additional representations, warranties, covenants and other terms and conditions relating to such credit facilities; AND WHEREAS the Bank has issued the Term Sheet (as hereinafter defined), which constitutes an amendment and restatement of the 2007 Term Sheet; AND WHEREAS the parties hereto have entered into this Agreement in order to amend and restate the 2007 Supplemental Agreement; NOW THEREFORE for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged by each party, the parties agree as follows: ARTICLE I - INTERPRETATION Definitions 1.01Each term used in this Agreement as a defined term which is defined in the Term Sheet but is not defined herein shall have the meaning ascribed thereto in the Term Sheet.In this Agreement, the following words and phases shall have the meanings set forth below: “2007 Term Sheet” means the term sheet dated July 19, 2007 issued by the Bank and accepted by the Borrower; “2007 Supplemental Agreement” means the agreement entitled “Loan Agreement” dated July 25, 2007 made among the Bank, the Borrower, Delaware, Tucows and certain Subsidiaries of the Borrower; “Acceleration Date” means the earlier of: (i) the date on which an Insolvency Event occurs; and (ii) the date of delivery by the Bank to the Borrower of a Demand Notice; “Advance” means any extension of credit by the Bank to the Borrower, including for greater certainty an extension of credit in the form of a loan, the establishment of an overdraft, the issuance of a Bankers' Acceptance, or the entering into of a Hedging Agreement or Service Agreement; “BIA” means the Bankruptcy and Insolvency Act (Canada), as amended from time to time; “Bank” means Bank of Montreal; “Bankers’ Acceptance” means a bill of exchange or a depository bill as defined in the Depository Bills and Notes Act (Canada) drawn by the Borrower and accepted by the Bank in respect of which the Borrower becomes obligated to pay the face amount thereof to the holder (which may be a third party or the Bank) upon maturity; “Borrower” means Tucows.com Co., an unlimited liability company formed under the laws of the Province of Nova Scotia, and its successors and assigns; “Breach” means the failure of the Borrower or any other Company to observe, perform or comply with any of its covenants or obligations contained in this Agreement or any other Loan Document; “Business Day” means a day on which the main branch of the Bank in Toronto is open for normal banking business, but not including a Saturday or Sunday; “CBCA” means the Canada Business Corporations Act as it may be amended from time to time; “Canadian Dollars” or “$” or “Cdn $” means the lawful money of Canada; “Collateral” means all property, assets and undertaking of the Secured Companies (or any of them, as the context may require) and all proceeds thereof; “Companies” means the Borrower, Delaware, Tucows and all of their respective present and future Subsidiaries from time to time; and “Company” means any one of them as the context requires; "control" means, in respect of any Person, the power to direct or cause the direction of management and policies of such Person, directly or indirectly, through the ownership of voting securities, contract or otherwise; and "controlled" has a corresponding meaning; “Delaware” means Tucows (Delaware), Inc., a corporation incorporated under the laws of the State of Delaware, and its successors and assigns; "Demand Notice" means a written notice delivered to the Borrower by the Bank declaring the Obligations to be immediately due and payable; "Distribution" means any amount paid to or on behalf of the directors, officers, shareholders, partners or unitholders of any Company, or to any Related Person thereto, by way of salary, bonus, commission, management fees, directors' fees, dividends, redemption of shares, distribution of profits or otherwise, and whether payments are made to such Persons in their capacity as shareholders, partners, unitholders, directors, officers, employees, owners or creditors of any Company or otherwise, or any other direct or indirect payment in respect of the earnings or capital of any Company; provided however that the payment of reasonable salaries, bonuses and commissions from time to time to the officers and employees of a Company, and the payment of reasonable directors’ fees to the directors of a Company, shall not be considered Distributions; “EBITDA” means, in respect of any fiscal period of a Person, the net income of such Person(on a consolidated basis, unless otherwise specified) in such fiscal period as set out in such Person’s financial statements prepared in accordance with GAAP, before cash interest expense (i.e. accrued interest gets added back), taxes on earnings, depreciation and amortization, but excluding dividend, interest and extraordinary or non-recurring other income as set out in the financial statements (such latter items to be agreed-upon by the Bank); “Exchange Rate” in connection with any amount of Canadian Dollars to be converted into another currency pursuant to this Agreement for any reason, or vice-versa, means the Bank's spot rate of exchange for converting Canadian Dollars into such other currency or vice-versa, as the case may be, quoted at approximately noon (Toronto time) on the effective date of such conversion; “Facilities” means the credit facilities established by the Bank for the Borrower pursuant to the Term Sheet; and “Facility” means any one of them as the context requires; “First-Ranking Security Interest” in respect of any Collateral means a Lien in such Collateral which is registered where necessary or desirable to record and perfect the charges contained therein and which ranks in priority to all other Liens in such Collateral except for those Permitted Liens (if any) which have priority in accordance with applicable Law; “Funded Debt” in respect of any Person means obligations of such Person which are considered to constitute debt in accordance with GAAP, including indebtedness for borrowed money, interest-bearing liabilities, obligations secured by Purchase-Money Security Interests, capitalized interest, and the redemption price of any securities issued by such person having attributes substantially similar to debt (such as securities which are redeemable at the option of the holder), but excluding accounts payable incurred in the ordinary course of business, future income taxes (both current and long-term) and obligations under Hedging Agreements; “GAAP” means generally accepted accounting principles in the United States, as approved by the Financial Accounting Standards Board, as in effect from time to time; “Governmental Authority” means: (i) any federal, provincial, state, municipal, local or other governmental or public department, central bank, court, commission, board, bureau, agency or instrumentality, domestic or foreign; (ii) any subdivision or authority of any of the foregoing; or (iii) any quasi-governmental, judicial or administrative body exercising any regulatory, expropriation or taxing authority under or for the account of any of the foregoing; “Guarantee” means any agreement by which any Person assumes, guarantees, endorses, contingently agrees to purchase or provide funds for the payment of, or otherwise becomes liable upon, the obligation of any other Person, or agrees to maintain the net worth or working capital or other financial condition of any other Person or otherwise assures any creditor of such Person against loss, and shall include, without limitation, any contingent liability under any letter of credit or similar document or instrument; but shall not include liability arising from the endorsement of negotiable instruments for collection; “Hazardous Materials” means any contaminant, pollutant or substance that is likely to cause harm or degradation to the surrounding environment or risk to human health and without restricting the generality of the foregoing, includes any pollutant, contaminant, waste, hazardous waste or dangerous goods present in such quantity or state that it contravenes any Requirements of Environmental Law; “Hedging Agreements” means agreements made for the purpose of hedging currency risk and interest rate risk, including currency exchange agreements, interest rate exchange agreements (commonly known as “interest rate swaps”) and forward rate agreements; “Indemnitees” means the Bank and its agents (specifically including a receiver or receiver¬manager) and their respective officers, directors and employees, and includes the respective successors and assignees of the foregoing; “Insolvency Event” means any one or more of the following events: · any Company ceases to carry on its business; commits an act of bankruptcy; becomes insolvent; makes an assignment for the benefit of creditors; files a petition in bankruptcy or makes a proposal under the BIA; is adjudicated insolvent or bankrupt; or petitions or applies to any tribunal for the appointment of any receiver, trustee or similar liquidator; · any proceeding is commenced relating to any Company or to any material portion of its property under any Insolvency Legislation; or any receiver, trustee, manager, consultant, liquidator or similar party is appointed in respect of it or any of its property; · any Person takes possession of a material portion of the property of any Company by way of or in contemplation of enforcement of security, or a distress or execution or similar process is levied or enforced against any such property; · a judgment for the payment of money due in excess of $25,000 is obtained or entered against any Company and remains unpaid for a period of more than forty-five (45) days, unless such judgment is being contested in good faith by all necessary proceedings and a reserve has been established in an amount satisfactory to the Bank; “Insolvency Legislation” means legislation in any applicable jurisdiction relating to reorganization, arrangement, compromise or re-adjustment of debt, dissolution or winding-up, or any similar legislation, and for greater certainty specifically includes the BIA, the Companies' Creditors Arrangement Act (Canada) and the Winding-Up and Restructuring Act (Canada); “Investment” means an investment by a Person, directly or indirectly, in another Person (whether such investment was made by the first-mentioned Person in such other Person or was acquired from a third party), including such investments in the form of common or preferred shares, debt obligations, capital contributions, partnership interests, joint ventures and similar arrangements, or the provision of a Guarantee in respect of the obligations of such other Person; “Land” means real and immovable property (including leasehold lands) and includes all buildings, improvements, fixtures and plant situated thereon; “Laws” means all statutes, codes, ordinances, decrees, rules, regulations, municipal by-laws, judicial or arbitral or administrative or ministerial or departmental or regulatory judgments, orders, decisions, rulings or awards, or any provisions of such laws, including general principles of common and civil law and equity or policies or guidelines, to the extent such policies or guidelines have the force of law, binding on the Person referred to in the context in which such word is used; and “Law” means any of the foregoing; “Leased Properties” means all Land in which any of the Companies have a leasehold interest from time to time; specifically including the Land listed in Schedule 3.01(j) attached hereto; “Lien” means any lien, security interest, mortgage, pledge, hypothecation, assignment, deemed trust, right of garnishment, charge or other encumbrance whatsoever, including the lien of an attachment, judgment or execution, or any conditional sale or other title retention agreement, any lease which in substance creates a security interest, and the filing of, or agreement to give, any financing statement under the Personal Property Security Act (Ontario) or the comparable law of any other jurisdiction; “Loan Documents” means this Agreement, the Security and all other agreements, documents, instruments and assurances required or contemplated herein to be provided by any Person; “Material Adverse Change” means any change or event which: (i) constitutes a material adverse change in the business, operations, financial condition or properties of the Companies taken as a whole (ii) is reasonably likely to materially impair the Companies' ability, taken as a whole, to timely and fully perform their obligations under the Loan Documents, or (iii) is reasonably likely to materially impair the ability of the Bank to enforce its rights and remedies under this Agreement or the Security; and without limiting the generality of the foregoing, the occurrence of any one or more of the following events shall be deemed to constitute a Material Adverse Change: a Breach; an Insolvency Event; and the issuance of a Demand Notice; "Material Agreement" means, in respect of any Company, an agreement made between such Company and another Person which if terminated would result in a Breach or a Material Adverse Change, specifically including, as at the date of this Agreement, each agreement listed in Schedule 6.01(n); "Material Permit" means, in respect of any Company, a licence, permit, approval, registration or qualification granted to or held by such Company which if terminated would result, or would have a reasonable likelihood of resulting, in a Breach or a Material Adverse Change; specifically including, as at the date of this Agreement, each licence, permit, approval, registration or qualification listed in Schedule 6.01(h); “Minor Title Defects” in respect of any Land means encroachments, restrictions, easements, rights-of-way, servitudes and defects or irregularities in the title to such Land which are of a minor nature and which, in the aggregate, will not materially impair the use of such Land for the purposes for which such Land is held by the owner thereof; “Obligations” means, at any time, all direct and indirect, contingent and absolute obligations and liabilities of the Companies to the Bank under or in connection with the Term Sheet, this Agreement and the Security (or if the context requires, under or in connection with any Facility) t such time, specifically including the outstanding principal amount of the Advances and all accrued and unpaid interest thereon, and all fees, expenses and other amounts payable pursuant to this Agreement and the Security; “Owned Properties” means all Land in which any Company has a freehold interest from time to time, specifically including those listed in Schedule 3.01(i); “Pension Plan” means a pension plan or pension benefit plan applicable to employees of any Company which is subject to funding requirements established by applicable pension benefits legislation in any jurisdiction; “Permitted Funded Debt” means: (i) the Obligations; (ii) indebtedness secured by Permitted Liens; and (iii) Subordinated Debt; “Permitted Liens” in respect of any Company means the following: · Statutory Liens affecting the Company's property not at the time overdue, unless being contested in good faith by all necessary proceedings and in respect of which a reserve has been established in an amount satisfactory to the Bank; · security granted by the Company to a public utility, municipality or other statutory or public authority to secure its obligations incurred in the ordinary course of its business for utility services, municipal taxes or other similar services or obligations; · Minor Title Defects affecting any Owned Properties in which the Company has an interest; · Permitted Purchase-Money Security Interests incurred or assumed by the Company; · Liens securing Subordinated Debt incurred by the Company; and · the Security granted by or in respect of the Company; provided that the use of the term “Permitted Liens” to describe such Liens shall mean that they are permitted to exist (whether in priority to or subsequent in priority to the Security, as determined by applicable law), and shall not be interpreted as meaning that Liens are entitled to priority over the Security; “Permitted Purchase-Money Security Interests” means Purchase-Money Security Interests incurred or assumed by the Companies in connection with the purchase or leasing of capital equipment in the ordinary course of business, provided that: (i) the restrictions on capital expenditures and all other applicable terms and conditions contained in the Term Sheet and this Agreement are complied with; and (ii) the aggregate amount thereof does not exceed Two Hundred Fifty Thousand Dollars ($250,000) in any consecutive twelve (12) month period; “Person” includes an individual, corporation, partnership, trust, unincorporated association, Governmental Authority or any combination of the foregoing; “Purchase-Money Security Interest” means: (i) a Lien on any property or asset which is created, issued or assumed to secure the unpaid purchase price thereof, provided that such Lien is restricted to such property or asset and secures an amount not in excess of the purchase price thereof; or (ii) a lease of any property or asset which in substance constitutes a security interest commonly called a “capital lease”), provided that such lease is restricted to such property or asset and secures an amount not in excess of the obligations under such lease; “Related Person” in relation to any Person means any subsidiary, affiliate or associate (as such terms are defined in the CBCA) of such Person; “Requirements of Environmental Law” means (i) requirements imposed by or pursuant to statutes, regulations and by-laws, (ii) requirements announced by a Governmental Authority as having immediate effect, provided that at the time of making such announcement such Governmental Authority also states its intention of enacting legislation to confirm such requirements retroactively, (iii) all directives, policies and guidelines issued by any Governmental Authority charged with the administration thereof which have the force of law, and (iv) all requirements imposed under any clean-up, compliance or other order made pursuant to any of the foregoing, in each and every case relating to environmental, health or safety matters including, but not limited to, all such obligations and requirements which relate to solid, gaseous or liquid waste generation, handling, treatment, storage, disposal or transportation and exposure to Hazardous Materials; “Secured Companies” means all of the Companies except the Unsecured Companies; and “Secured Company” means any one of them as the context requires; “Security” means all security agreements, Guarantees and other documents and agreements previously given or hereafter provided by any Person to the Bank from time to time as security for the payment and performance of all present and future, direct and indirect obligations of the Companies to the Bank; “Service Agreements” means agreements between any Company and the Bank in respect of cash management, payroll or other banking services; “Statutory Lien” means a Lien in respect of any property or assets of a Company created by or arising pursuant to any applicable legislation in favour of any Person (such as but not limited to a Governmental Authority), including a Lien for the purpose of securing the Company's obligation to deduct and remit employee source deductions and goods and services tax pursuant to the Income Tax Act (Canada), the Excise Tax Act (Canada), the Canada Pension Plan (Canada), the Employment Insurance Act (Canada) and any federal or provincial legislation similar to or enacted in replacement of the foregoing from time to time; “Subordinated Debt” in respect of any Company means indebtedness of the Company to any Person in respect of which the holder thereof has entered into a subordination agreement in form and substance satisfactory to the Bank, registered in all places where necessary or desirable to protect the priority of the Security, which shall provide (among other things) that: (i) the payment of principal and interest on such indebtedness is postponed to the payment and satisfaction of the Obligations, except to the extent as may be otherwise agreed in writing by the Bank; (ii) any security held in respect of such indebtedness is subordinated to the Security; and (iii) the holder of such indebtedness may not take any enforcement action in respect of such indebtedness or any security held by it without the prior written consent of the Bank, but for greater certainty does not include unsecured indebtedness to trade creditors incurred by any of the Companies in the ordinary course of business; “Subsidiary” has the meaning ascribed thereto in the CBCA; “Term Sheet” means the term sheet dated November 19, 2012 issued by the Bank and accepted by the Borrower, a copy of which is attached hereto as Exhibit “A”, as it may be amended, restated or replaced from time to time; and “Tucows” means Tucows Inc., a corporation incorporated under the laws of the State of Pennsylvania, and its successors and assigns; and "Unsecured Subsidiaries" means (i) the Subsidiaries listed in Schedule 3.01(b) attached hereto under the heading “Unsecured Subsidiaries”; and (ii) any other Subsidiary so designated in writing by the Bank in its discretion; and “Unsecured Subsidiary” means any one of them as the context requires. Accounting Principles 1.02Unless otherwise provided herein, all financial terms used in this Agreement shall be determined in accordance with GAAP.Where the character or amount of any asset or liability or item of revenue or expense is required to be determined, or any consolidation or other computation is required to be made for the purpose of this Agreement, such determination or calculation shall be made in accordance with GAAP applied on a consistent basis, unless otherwise indicated. If there is a change in GAAP after the date of this Agreement (specifically including a change to GAAP resulting from the adoption of International Financial Reporting Standards) which adversely affects the ability of the Borrower to comply with any financial covenant contained herein, the parties shall discuss whether they wish to amend one or more of the relevant financial covenants to reflect such accounting change. If the parties in their discretion agree to amend any one or more of the financial covenants, such amendment shall be set out in an amendment to this Agreement executed by all parties hereto, together with all ancillary documentation as may be reasonably required by the Bank. If no such amendment is executed and delivered, the financial covenants herein shall be determined in accordance with GAAP in effect as at the date of this Agreement. In such event, the Year-end Financial Statements shall be prepared in accordance with GAAP in effect on the date of such Year-end Financial Statements, and the Borrower shall concurrently deliver to the Bank a reconciliation prepared by its auditor in form and substance satisfactory to the Bank showing all adjustments made to such Year-end Financial Statements in order to determine compliance with such financial covenants on the basis of GAAP in effect on the date of this Agreement. Currency References 1.03All monetary amounts referred to in this Agreement are in Canadian Dollars unless otherwise noted. References to Statutes 1.04Whenever in this Agreement reference is made to a statute or regulations made pursuant to a statute, such reference shall be deemed to include all amendments to such statute or regulations from time to time and all statutes or regulations which may come into effect from time to time substantially in replacement thereof. Extended Meanings 1.05Words importing the singular number include the plural and vice-versa. When used in the context of a general statement followed by a reference to one or more specific items or matters, the term “including” shall mean “including, without limitation”, and the term “includes” shall mean “includes, without limitation”. Unless otherwise expressly stated herein, if reference is made to any action or matter which requires the consent of the Bank or which is required to be completed to the satisfaction of the Bank, the discretion of the Bank to give such consent or to confirm its satisfaction with such action or matter shall be absolute and unfettered. Schedules 1.06The following exhibits and schedules are attached to this Agreement and incorporated herein by reference: Exhibit “A”
